MIECase     2:20-cv-12771-TGB-CI
   (Rev.10/12)                                        ECFJudge
               Order of Recusal and Reassignment of Magistrate No.   4 filed 10/14/20    PageID.34      Page 1 of 1



                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF MICHIGAN

Venera David Collins


                     Plaintiff(s),                                        Case No. 20-12771

v.                                                                        Honorable Terrence G. Berg

Lowe's Home Centers, LLC                                                  Magistrate Judge Anthony P. Patti


                     Defendant(s).
                                                                     /

                                         ORDER OF RECUSAL AND REASSIGNMENT

          The undersigned has been assigned as the magistrate judge in this action. Upon review of the record,

having found cause for recusal, and pursuant to 28 U.S.C. § 455(a), the Clerk is hereby directed to reassign this

matter by blind draw to another magistrate judge for further proceedings.


Date: October 14, 2020                                                    s/Anthony P. Patti
                                                                          Anthony P. Patti
                                                                          U.S. Magistrate Judge




Pursuant to this order, this case is reassigned to Magistrate Judge Curtis Ivy, Jr                                    .
Case assignment credit will be given to the appropriate Judicial Officers.


                                                         Certificate of Service

        I hereby certify that on this date a copy of the foregoing Order was served upon the parties and/or counsel
of record herein by electronic means or first class U.S. mail.


Date: October 14, 2020                                                    s/N. Ahmed
                                                                                 Deputy Clerk
